ALPHARMA INC. SEVERANCE PLAN
Amended and Restated Effective January 1, 2005

 

Purpose of the Plan

The purpose of the Alpharma Inc. Severance Plan (the "Plan"), is to provide
permanent Employees (as defined below) with uniform severance benefits that will
financially assist them with their transition following an involuntary
termination of employment, other than for cause. The Plan was initially
effective March 11, 2002, and was amended and restated effective February 19,
2004. The Plan is being amended and restated in its entirety effective January
1, 2005.

This Plan represents an amendment and restatement of all prior severance plans,
practices or policies in effect at Alpharma or any of its Subsidiaries as of the
effective date hereof, and supersedes any and all such prior severance plans,
practices and policies to the extent permitted by law. Except as otherwise
specified in the Plan all such prior severance plans, practices and policies are
hereby discontinued and terminated.

Wherever any words are used herein in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

 

SECTION I - DEFINITIONS

The following definitions shall apply for purposes of this Plan:

1.1 "Alpharma" - Alpharma Inc., a Delaware company.

 

1,2 "Benefit Continuation Period" - In the case of a Participant who receives a
Severance Benefit, his Benefit Continuation Period will be determined based on
the number of weeks or months, as the case may be, used in Section 4.2 to
compute the Participant's Severance Benefit.

1.3 "Board" - The Board of Directors of Alpharma.

1.4 "Change in Control Plans" - The Change in Control Plan, as may be approved
by the Board or the Board's Compensation Committee.

1.5 "Chief Executive Officer" - Chief Executive Officer of Alpharma Inc.

1.6 "Committee" - The Benefits Committee appointed by the Chief Executive
Officer to administer the Plan which shall consist of three (3) employees: the
Executive Vice President, Human Resources, the Chief Financial Officer, and the
Chief Legal Officer.

1.7 "Company" - Alpharma Inc., its US Subsidiaries and any non-US Subsidiary,
whose Board of Directors (or similar governing body) has adopted this Plan, or
any successor by merger, consolidation or sale of assets.

1.8 "Employee" - A full-time permanent salaried or hourly employee of the
Company as determined by the Committee. An Employee shall not include any
individual classified by the Company as either a temporary employee, a leased
employee or an independent contractor (regardless of whether such individual is
classified or retroactively reclassified as an employee of the Company by any
person, entity or agency).

1.9 "Executive" - An Employee who is providing services to the Company in one of
the following capacities: the Chief Executive Officer, a member of the
Leadership Team, or an Employee holding the title of Vice President or Director
(not to be confused with a member of the Board) of the Company or its Operating
Divisions or any other individual deemed by the Committee to be an Executive.

1.10 "Involuntary Termination of Employment" - A Termination of Employment,
which was initiated by the Company other than a Termination for Cause. The
Committee shall have complete discretion to determine whether an Involuntary
Termination of Employment has occurred.

1.11 Leadership Team" - The Chief Executive Officer and those officers of the
Company that report directly to the Chief Executive Officer and such other
Employees who the Chief Executive Officer, in his sole discretion, determines is
eligible to be classified as a member of the Leadership Team for purposes of
this Plan.

1.12 "Non Qualifying Sale" - A sale of (i) the stock or assets of a Subsidiary
or the assets of an Operating Division of the Company or (ii) assets of the
Company.

1.13 Operating Division" - The Company's operating divisions, which for
management or financial purposes are reported as individual business segments.

1.14 "Participant" - An Employee or an Executive who the Committee determines is
eligible to receive Severance Benefits pursuant to Article II.

1.15 "Plan" - The Alpharma Inc. Severance Plan.

1.16 "Salary" - (a) A Participant's annual base salary immediately preceding his
Termination Date. In the United States, Salary shall include amounts contributed
on behalf of the Employee to a cafeteria plan or a cash or deferred arrangement
and not includable in compensation under Section 125 or 402(e)(3) of the
Internal Revenue Code. Salary shall also include cash amounts paid to an
Executive in lieu of fringe benefits. Salary shall exclude the following:
commissions; incentive compensation; bonuses; overtime; extended workweek
premiums; cost-of-living allowances; shift premiums; other premiums; deferred
compensation; payments under consulting agreements; payments under advisory
agreements; any other special payments, fees, or allowances.

(b) For purposes of this Plan, weekly Salary shall be equal to a Participant's
annual Salary divided by 52.

1.17 "Severance Benefits" - Has the meaning provided in Section 4.2.

1.18 "Subsidiary" - Any corporation in which Alpharma owns either directly or
indirectly, more than 50% of the voting stock.

1.19 "Termination Date" - The date a Participant's active employment with the
Company terminates as a result of an Involuntary Termination of Employment.

1.20 "Termination for Cause" - A Termination of Employment for reasons such as a
conviction of a felony, habitual excessive use of drugs or alcohol,
unsatisfactory attendance, substantial and willful neglect of job duties,
failure or inability to adequately perform job duties, disclosure of
confidential information regarding the Company or its operations, or the aiding
or assisting of any person or entity which is competitive with the Company or
its successors. The determination of whether an Employee is terminated for cause
or not for cause (as it relates to eligibility to receive benefits under the
Plan) shall be made by the Committee in its sole discretion and shall be final
and conclusive.

1.21 "Termination of Employment" - A termination of employment with the Company
for any reason other than by reason of retirement, death or disability.

1.22 "US Subsidiary" - Any Subsidiary incorporated in the United States.

1.23 "US Employee" - An Employee whose primary place of employment is in the
United States.

1.24 "Waiver and Release" - A form of waiver and release provided by the Company
which has the effect of releasing the Company, its affiliates, officers,
directors on the Board and employees from any and all claims, demands, causes of
action, damages, expenses and liabilities, whether known or unknown, which the
Participant has or may later have against the Company which relate in any way to
his employment by the Company, or his separation from employment with the
Company, or any other matter at the time of Termination of Employment.

1.25 "Years of Service" - Each complete twelve (12) months of uninterrupted
employment with the Company as an Employee. Only the last period of continuous
employment as an Employee with the Company shall be considered in the
determination of a Participant's number of Years of Service with the Company.

 

ARTICLE II - ELIGIBILITY

2.1     Eligibility for Severance Benefits.

(a)  Subject to Section 3.1, an Employee shall be eligible to receive Severance
Benefits specified under Article IV in the event that he has an Involuntary
Termination of Employment.

(b)  An Employee shall not be eligible for Severance Benefits if (i) he is
eligible to receive Change in Control Benefits as defined under any Change in
Control Plan or (ii) he is subject to a collective bargaining agreement or
comparable labor agreement or is otherwise not permitted to participate pursuant
to the laws of the jurisdiction where he is employed or (iii) to the extent he
is an Employee other than an Executive, he is eligible to receive different
severance benefits pursuant to the laws of the jurisdiction in which he is
employed.

(c) An Employee shall not be entitled to Severance Benefits upon a
Non-Qualifying Sale unless the Committee, in its discretion, adopts rules
extending Severance Benefits to such Non-Qualifying Sale.

2.2 Committee Discretion. The Committee shall have full discretion to determine
eligibility to receive benefits under this Plan. Such discretion shall be
exercised in accordance with the provisions set forth herein and in a uniform
and non-discriminatory fashion.

 

ARTICLE III - CONDITIONS

3.1     Severance Benefits Conditions. The following are conditions to a
Participant receiving Severance Benefits:

(a) Termination Date on or after March 11, 2002;

(b) Termination Date does not immediately follow a period during which the
Participant has not been actively at work due to leave of absence, layoff or
salary continuance, unless the Committee specifically designates the condition
as not applicable to the Participant; and

(c) Participant executes a Waiver and Release and does not revoke it within
seven (7) days after the execution thereof.

(d) To the extent the duration of the Severance Benefits is longer than any
notice period required under the laws of the jurisdiction in which participant
is employed, then such severance benefits shall be in lieu of such notice
period.

ARTICLE IV - SEVERANCE BENEFITS

4.1 General.

Subject to Section 6.1, a Participant who is eligible under Section 2.1 to
receive Severance Benefits and who satisfies the conditions in Section 3.1 shall
receive the amount of Severance Benefits specified under Section 4.2 payable in
accordance with Article VII and those other benefits as specified in Article V.

4.2 Amount of Severance Benefits. The amount of severance benefits ("Severance
Benefits") shall be as follows:

The Severance Benefit payable to a Participant who is not an Executive shall be
an amount equal to two (2) weeks' Salary for each Year of Service. In no event
shall the Severance Benefit determined under the prior sentence be less than
four (4) weeks' Salary or greater than fifty-two (52) weeks' salary.

The Severance Benefit payable to an Executive shall be an amount determined as
follows:

In the case of Chief Executive Officer, Salary during each of the 24 months
following the Termination Date. Additionally, he shall receive his bonus or
other cash incentive award (as in effect immediately preceding the date of the
Change in Control event), at 100% of his annual target rate, with an assumed
100% funding of any applicable bonus pool, for such 24 month period;

In the case of a member of the Leadership Team, Salary during each of the 18
months following the Termination Date. Additionally, he shall receive his bonus
or other cash incentive award (as in effect immediately preceding the date of
the Change in Control event), at 100% of his annual target rate, with an assumed
100% funding of any applicable bonus pool, for such 18 month period;

In the case of a Vice President, Salary during each of the 12 months following
the Termination Date; and

In the case of a Director (employee title, not member of the Board), the greater
of (i) Salary during each of the 6 months following the Termination date or (ii)
Salary during the period determined under paragraph (a).

 

4.3 Bonus and Incentive Awards.

Notwithstanding anything herein to the contrary, an Executive's target bonus or
incentive award may not reduced upon his or her becoming eligible to receive
Severance Benefits.

 

ARTICLE V - OTHER BENEFIT PROVISIONS

5.1 Medical, Dental and/or Life Insurance Coverage.

A Participant shall be entitled to continued coverage under the medical, dental,
accidental death and dismemberment and/or life insurance benefits plan sponsored
by the Company under which Participant is covered and as in effect on the
Participant's Termination Date (including medical and dental coverage for the
participant's covered dependents, if any) for the duration of the applicable
Benefit Continuation Period whether or not the Participant receives the benefit
payments in a lump sum or in monthly payments. Such coverage shall be equal to
the coverage offered to the Employees of the Company during such Benefit
Continuation Period and shall be at the same cost to the Participant as
applicable to such Employees during the Benefit Continuation Period. In no event
shall a Participant who is a US Employee be entitled to add dependents to his
medical or dental coverage after his Termination Date except as would otherwise
be allowed by the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA").

At the end of the Benefit Continuation Period, a Participant who is a US
Employee may elect to continue medical and dental benefits according to the
continuation coverage requirements of group health plans in COBRA, and all of
the health insurance continuation provisions under COBRA shall regulate a
Participant's election to continue medical and dental benefits at the end of the
period during which he is covered under the terms of this Plan. The period for
which such Participant is eligible for COBRA shall be reduced by the number of
weeks during which he received medical and/or dental coverage as a result of his
participation in the Plan.

At the end of the Benefit Continuation Period, accidental death and
dismemberment and life insurance benefits shall cease.

5.2 Retiree Medical Benefits.

A Participant who is eligible to retire and who is eligible for retiree medical
insurance as of his Termination Date shall be provided retiree welfare benefits
in accordance with the provisions of the applicable plans rather than the
benefits described in this Article V.

(2) A Participant who is eligible to retire and who is not eligible for retiree
medical insurance as of his Termination Date shall be eligible for
Medical/Dental benefits for the Benefit Continuation Period, in accordance with
the provisions of this Article V.

5.3 Retirement Plans.

In the event a Participant becomes eligible to receive Severance Benefits, the
benefit payments under this Plan shall not be considered for purposes of
computing benefits under the Alpharma Inc. Pension Plan and the A.L. Pharma Inc.
Supplemental Pension Plan or any similar pension or retirement plan. A
Participant shall not be eligible to actively participate under such Plans after
his Termination Date.

5.4 Savings Plan and Stock Purchase Plan.

In the event a Participant becomes eligible to receive Severance Benefits, the
benefit payments under this Plan shall not be considered for purposes of
computing benefits under any defined contribution plan or stock purchase plan
sponsored by the Company including the Employee Stock Purchase Plan, the
Alpharma Inc. Savings Plan and the Alpharma Inc. Supplemental Savings Plan. A
Participant shall not be eligible to actively participate under any of these
Plans after his Termination Date.

5.5 Stock Options.

In the event that a Participant is eligible to receive Severance Benefits and
the Participant has any (a) outstanding Options or Units (as such terms are
defined in the 1997 Incentive Stock Option and Appreciation Right Plan, as
amended, ("Stock Option Plan")) or (b) outstanding NQSOs and/or ISOs (as such
terms are defined in the 2003 Omnibus Incentive Compensation Plan (the "Omnibus
Plan")), as of his or her Termination Date then:

(i) any unvested Options, Units, NQSOs and ISOs shall be forfeited unless
another plan or agreement specifically provides for the vesting of such options
or Units, and

(ii) any nonforfeitable Options, Units, NQSOs and ISOs shall become exercisable
for the period permitted under the Stock Option Plan and/or the Omnibus Plan, as
applicable.

5.6 Other Plans.

A Participant's participation in all other employee benefit plans sponsored by
the Company or the Company shall cease being effective as of the Participant's
Termination Date.

5.7 Terms of Other Plans.

Continued participation during the Benefit Continuation Period in any of the
plans noted above shall be subject to the terms of said plans; as in the past,
the Company continues to retain the right to amend or terminate such plans at
any time.

 

ARTICLE VI - EMPLOYMENT AGREEMENTS

6.1 Employment Agreements.

Notwithstanding anything to the contrary herein, to the extent that an Employee
is party to an employment agreement with the Company or any of its Subsidiaries,
to the extent an Employee satisfies the conditions in Sections 2.1 and 3.1, the
Employee shall be entitled to receive severance benefits (taken individually)
equal to the greater of (i) the severance benefits available under the Plan or
(ii) benefits available under such employment agreement under laws of
jurisdiction.

6.2 Local Laws.

Notwithstanding anything to the contrary herein, to the extent that an Employee
satisfies the conditions in Sections 2.1 and 3.1 and such Employee is entitled
to benefits at the time of a Termination of Employment under applicable local
laws which are more favorable than the Severance Benefits available under the
Plan, then Employee shall receive only those benefits available under local law.



ARTICLE VII - PAYMENT

7.1 Method of Payment.

Severance Benefits under Section 4.2 shall be paid to a Participant in
installments in accordance with the Company's standard payroll cycles beginning
with the first payroll period immediately after his Termination Date and
continuing for the applicable Benefit Continuation Period. Notwithstanding the
foregoing, effective January 1, 2005, Severance Benefits to a Participant who is
a key employee within the meaning of Proposed Treasury Regulation Section
1.409A-1(i)(1) shall begin no earlier than six months after his Termination Date
if necessary to comply with Section 409A of the Code and the regulations issued
thereunder.

(b) If a Participant dies after his Involuntary Termination of Employment but
before receiving the total amount of his Severance Benefit such benefit will
instead be paid in a lump sum to the Participant's surviving spouse, if any, and
otherwise to the Participant's estate commencing as soon as administratively
feasible after the date of death.

 

ARTICLE VIII - ADMINISTRATION

8.1 The Committee.

The Committee shall have the complete authority to: (a) determine eligibility
for benefits in accordance with the provisions of the Plan; (b) construe the
terms of the Plan; and (c) control and manage the operation of the Plan.

8.2 Administrative Rules.

Subject to the limitations of the Plan, the Committee from time to time shall
establish rules for the administration and interpretation of the Plan and the
transaction of its business. The determination of the Committee as to any
disputed question shall be conclusive. All actions, decisions and
interpretations of the Committee in administering the Plan shall be conclusive.
All actions, decisions and interpretations of the Committee in administering the
Plan shall be performed in a uniform and non-discriminatory manner.

8.3 Delegation.

The Committee may, in its sole discretion, delegate some or all of its functions
to third parties and employ counsel and other agents and may procure such
clerical, actuarial accounting and other services as the Committee may require
in carrying out the provisions of the Plan.

8.4. Indemnification.

The Company shall indemnify and hold harmless each member of the Committee
against all expenses and liabilities arising out of the Committee member's
service as such, excepting only expenses and liabilities arising from the
member's own gross negligence or willful misconduct.

8.5 Claim Procedure.

(a) The Company will notify an Employee at the time of Termination of Employment
what benefits, if any, he will receive under the Plan. If an Employee believes
that he is entitled to receive additional benefits under the Plan he must submit
a claim for benefits in writing to the Committee. Any claim for benefits must be
received by the Committee within 60 days after the date of the Employee's
Terminated Employment. If a claim for benefits under the Plan is denied in whole
or in part, the claimant will receive written notice of the denial within 90
days after the filing of the claim. The notice will state the specific reason
for the denial of benefits.

(b) Any claimant whose claim for benefits is denied may request a review of the
decision denying his claim. The claimant or his duly authorized representative
must submit a written request for review to the Committee within 60 days after
receiving the notice of denial. When making a request for review, a claimant
should state the reasons why he believes the claim was improperly denied and
should submit any documents or information relevant to the claim.

(c) The decision on review will be completed and furnished to the claimant in
writing within 60 days after receipt of the request for review. All decisions of
the Committee are final and binding. In unusual circumstances the Committee may
require an extension of time for deciding on a claim for benefits or a request
for review. Whenever there is a need for an extension of time, the Committee
will notify the claimant of the extension. In no event will such an extension
exceed a period of 90 days in the case of the initial claim or 60 days in the
case of the decision on review.

(d) If the Committee fails to take any action required by it within the time
limits specified above, the claim shall be deemed denied as of the latest date
by which such action should have been completed.

 

ARTICLE IX - MISCELLANEOUS

9.1 Amendment and Termination.

The Company reserves the right to amend or modify the Plan, to terminate the
Plan in its entirety, or to terminate the participation in the Plan of any
Subsidiary, provided that (i) any such amendment, modification or termination
shall be approved by the Compensation Committee of the Board of Directors, and
(ii) any such amendment, modification or termination shall not be applicable to
a Participant who has already been notified of a Termination of Employment.

9.2 Parachute Payments.

(a) Notwithstanding anything in this Agreement to the contrary, to the extent
that any payment or benefit received or to be received by an Employee in
connection with the termination of such Employee's employment (whether pursuant
to the terms of this Agreement ("Contract Payments") or pursuant to any other
plan, arrangement or agreement with the Company or its affiliates (collectively
with the Contract Payments, the "Total Payments")) would, as determined by tax
counsel selected by the Company, result in "Excess Parachute Payments" (as
defined below) subject to the tax ("Excise Tax") imposed by Section 4999 of the
Internal Revenue Code (or any similar tax that may hereafter be imposed), then
such Total Payments shall be reduced to the extent necessary so that no portion
thereof shall be subject to the Excise Tax, but only if, by reason of such
reduction, the Employee's "net after-tax benefit" (defined below) shall exceed
what the net after-tax benefit would have been if such reduction were not made
and the Employee paid such Excise Tax.

(b) "Net after-tax benefit" shall mean (1) the sum of all payments and benefits
which the Employee receives or is then entitled to receive from the Company and
any of its Subsidiaries that would constitute a "parachute payment" within the
meaning of Section 280G of the Code, less (2) the amount of federal income taxes
payable with respect to the payments and benefits described in (1) above
calculated at the maximum marginal income tax rate for each year in which such
payments and benefits shall be paid to the Employee (based upon the rate in
effect for such year as set forth in the Code at the time of the first payment
of the foregoing), less (3) the amount of Excise Taxes imposed with respect to
the payments and benefits described in (1) above by Section 4999 of the Code.

(c) "Excess Parachute Payments" shall mean "parachute payments" as defined in
Section 280G of the Code other than (1) health and life insurance benefits and
(2) payments attributable to any award, benefit or other compensation plan or
program based upon the number of full or fractional months of any restricted
period (relating thereto) which has elapsed prior to the Termination Date. The
terms of any new or revised tax regulations relating to Excess Parachute
Payments shall be incorporated by reference herein.

9.3 Withholding.

The Company shall withhold all required local, state and federal income taxes
from any benefits payable under this Plan.

9.4 Binding on Successors.

The obligations of the Company under the Plan shall be binding upon any
organization which shall succeed to all or substantially all of the assets of
the Company, and the term "Company," whenever used in the Plan, shall mean and
include any such organization after the succession.

9.5 Applicable Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of New Jersey (regardless of the laws that might otherwise govern under
applicable New Jersey principles of conflicts of law).

9.6 Contract Right of Participants.

Subject to Section 9.1 above, the Board of Directors of the Company intends this
Plan to constitute an enforceable contract between the Company and each
Participant and intends this Plan to vest rights in such Participants as third
party beneficiaries.

9.7 Compensation.
For all purposes hereof, the determination of a Participant's bonus or incentive
award amount, compensation, rate of base earnings, job grade or band, target
award and similar amounts or status shall be made based upon the highest such
amount that was in effect at the time of the termination of the Participant's
employment.